Citation Nr: 0206948	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  00-18 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 4, 1998, 
for the grant of compensation under 38 U.S.C.A. Section 1151 
and special monthly compensation for blindness in the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel

INTRODUCTION

The veteran had active service from May 1972 to October 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted compensation under 38 U.S.C.A. 
Section 1151 for disability suffered as a result of VA 
treatment performed in October 1986, and granted special 
monthly compensation for the loss of the use of the left eye.  
The benefits awarded were assigned an effective date of May 
4, 1998, and the veteran appealed the assignment of that 
date.


FINDINGS OF FACT

1.  The veteran suffered the loss of use of his left eye as a 
consequence of VA treatment performed in October 1986.

2.  The veteran filed a claim for service connection for the 
loss of vision in both eyes on May 7, 1987.

3.  The veteran's May 1987 claim was denied in a May 1987 
rating decision.  The veteran was informed of the decision 
and of his appellate rights, but did not appeal the decision.

4.  The veteran filed a claim for 38 U.S.C.A. Section 1151 
compensation as a result of the October 1986 VA treatment on 
May 4, 1998.



CONCLUSION OF LAW

The criteria for an effective date prior to May 4, 1998, for 
the grant of compensation under 38 U.S.C.A. Section 1151 and 
special monthly compensation for blindness in the left eye 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an effective date earlier than May 4, 1998, for 
the grant of compensation benefits as well as its duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case and supplemental statements of the 
case issued during the pendency of this appeal, the veteran 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim currently on appeal.  The veteran was 
afforded a VA examination and all relevant records 
adequately identified by the veteran were obtained and 
associated with the claims folder.  The veteran was also 
given the opportunity to appear and testify before both an 
RO Hearing Officer and a member of the Board to advance any 
and all arguments in favor of his claim.

The veteran requests that the grant of compensation under 
38 U.S.C.A. Section 1151 and special monthly compensation 
for the blindness that he has in his left eye be assigned an 
effective date prior to May 4, 1998, because he was injured 
as a consequence of VA treatment performed in October 1986, 
and originally requested compensation for the resulting 
disability in May 1987.  

The record shows that the veteran filed a claim for service 
connection for both eyes on May 7, 1987.  In that claim, the 
veteran asserted that he had 20/20 vision before entering 
the service, that he began wearing glasses during his active 
duty service, and that he feared further deterioration of 
the vision in his right eye because of the, "loss of my 
left eye which is non service..."  The veteran submitted a 
statement from a private ophthalmologist attesting to the 
facts that the veteran had undergone several operative 
procedures at the Dallas VA hospital in 1986 for a 
laceration of the left eye, and had totally inoperable 
retinal detachment in the left eye.  The RO did not seek 
additional medical records and denied service connection for 
eye pathology in a May 1987 rating decision.  The rating 
decision reflects a finding of no chronic eye pathology, 
stating that refractive error is a constitutional or 
developmental abnormality which is not considered to be a 
disability under the law for compensation purposes.  The RO 
did not address a potential 38 U.S.C.A. Section 1151 claim.  
The veteran was given notice of this decision and of his 
appellate rights, but did not appeal.

On May 4, 1998, the veteran submitted a request for 
38 U.S.C.A. Section 1151 compensation, specifically stating 
that he had lost the use of his left eye as a consequence of 
treatment at a VA facility in October 1986.  Copies of the 
veteran's treatment records dated in October 1986 were 
obtained and the veteran underwent VA examination in January 
1999.  He was found to have chronic retinal detachment in 
the left eye with no light perception and the examiner 
opined that better visual results could occur or be expected 
in other cases of similar injuries to the eye.  
Consequently, the RO resolved all reasonable doubt in favor 
of the veteran and found that his left eye blindness was a 
result of VA treatment in October 1986; 38 U.S.C.A. Section 
1151 compensation and special monthly compensation for 
blindness in the left eye were awarded as of May 4, 1998, 
the date the veteran's claim was received.

The law and regulations governing the assignment of 
effective dates specifically states that except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 C.F.R. § 3.400.  The 
date entitlement arose may be assigned even if it is earlier 
than the date of receipt of claim only if the claim for 
disability compensation was received within one year of the 
veteran's separation from service.  See 38 C.F.R. 
§ 3.400(b)(2)(i).

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Based on the evidence as outlined above, the Board finds that 
the veteran first filed a claim specifically for 38 U.S.C.A. 
Section 1151 compensation on May 4, 1998.  The evidence 
regarding this point is not in relative equipoise so the 
doctrine of reasonable doubt is not triggered.  Thus, based 
on this claim, the earliest possible effective date that may 
be assigned is May 4, 1998, because the claim was filed well 
over one year following the veteran's separation from service 
and the date of receipt of claim is later than the date 
entitlement arose, which is in October 1986.  The argument 
the veteran favors, however, is that he should be assigned an 
effective date of May 7, 1987, as that is when he first filed 
a claim for compensation benefits for the deterioration of 
his vision.

Although the Board expresses sympathy with the veteran's 
plight as it is apparent that his left eye blindness began as 
a consequence of VA treatment in October 1986, it is bound by 
the law in this case to assign an effective date no earlier 
than May 4, 1998.  The veteran filed a claim for service 
connection for both eyes in May 1987, but did not 
specifically make a claim for 38 U.S.C.A. Section 1151 
compensation.  When the RO denied the veteran's claim for 
service connection, he did not appeal that decision nor did 
he express his desire to have it re-evaluated based on the 
medical evidence surrounding his October 1986 surgeries.  
Consequently, the RO's May 1987 decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Because the issue 
now on appeal is not whether the RO committed a clear and 
unmistakable error in its May 1987 decision, but rather 
whether the veteran is entitled to an effective date earlier 
than May 4, 1998, based on his May 4, 1998, claim, the Board 
cannot even entertain the assignment of an effective date 
based on the veteran's May 1987 claim.  Therefore, the Board 
regrettably denies the veteran's claim for an effective date 
earlier than May 4, 1998, for the grant of compensation under 
38 U.S.C.A. Section 1151 and special monthly compensation for 
blindness in the left eye.

 
ORDER

An effective date earlier than May 4, 1998, for the grant of 
compensation under 38 U.S.C.A. Section 1151 and special 
monthly compensation for blindness in the left eye is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

